Citation Nr: 0014956	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-30 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
May 1983. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim seeking 
entitlement to service connection for a right shoulder 
disability, and a June 1996 rating decision which denied the 
veteran's claim seeking entitlement to service connection for 
a left shoulder disability.   

In a rating decision dated August 1983, the RO denied the 
veteran's claim seeking entitlement to service connection for 
a right shoulder disability.  This was the last final 
decision regarding such issue.  See 38 U.S.C.A. § 7105 (West 
1991).  

It is noted that in the veteran's June 1996 substantive 
appeal, he asserted that he wished to appear before a member 
of the Board.  He was afforded a hearing before the RO, and 
in a June 1997 statement, the veteran's representative 
clarified that the veteran had checked the wrong box, and did 
not want a Board hearing.  

By rating decision dated December 1999, the RO granted the 
veteran entitlement to service connection for post-traumatic 
stress disorder (PTSD) and assigned an initial 10 percent 
rating.  The veteran expressed disagreement with the initial 
rating assigned, and in February 2000, the RO issued a 
statement of the case regarding the propriety of the initial 
rating assigned for PTSD.  However, as the veteran has not 
filed a substantive appeal regarding this issue to date, the 
issue of the propriety of the initial 10 percent rating for 
PTSD is not in appellate status.  


FINDINGS OF FACT

1.  Evidence submitted subsequent to the August 1983 RO 
denial of service connection for a right shoulder disability 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right shoulder disability.  

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for entitlement to service connection for shoulder 
disabilities are plausible.


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1983 RO decision, 
which denied the veteran's claim of service connection for a 
right shoulder disability is new and material and, therefore, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999), Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

2.  The claims for entitlement to service connection for a 
shoulder disabilities are not well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's DD-214 shows that he served in Vietnam, and 
received the Combat Infantry Badge, and Parachutist Badge.

Service medical records show that at the veteran's induction 
examination in July 1962, his musculoskeletal system was 
evaluated as normal.  Under the column for identifying body 
marks, scars, tattoos, it was noted that there was either a 6 
inch mark, scar, or tattoo.  At an examination in September 
1964, the veteran's musculoskeletal system was evaluated as 
normal.  The veteran injured his left knee in April 1965 from 
a parachute jump.  On December 12, 1966, the veteran was seen 
for a strain of his left trapezius muscle during physical 
training.  The veteran was in an automobile accident on 
December 22, 1966, and sprained his right knee.  At an 
examination in August 1967, the veteran's musculoskeletal 
system was evaluated as normal.  It was noted that he had a 
scar on his right shoulder.  At an examination in January 
1974, the veteran's musculoskeletal system was evaluated as 
normal.  

The veteran was seen in July 1974 complaining that his upper 
neck and shoulder hurt.  Impression was cervical muscular 
strain.  The veteran was seen in September 1975 for a pulled 
muscle in the midline of his back.  Impression was spasm in 
medial upper "trap fibers".  It was noted that the veteran 
was seen on September 4 for physical therapy, but that he did 
not return for follow-up treatment on September 10.  The 
veteran was seen in October 1977, complaining of a pulled 
sternocleidomastoid.  It was noted that the veteran had had 
this problem in the past.  At an examination in October 1981, 
the veteran's musculoskeletal system was evaluated as normal.  
On the veteran's report of medical history form from October 
1981, the veteran placed a check in the "no" box in 
response to whether he either had or had ever had a painful 
or trick shoulder or elbow.  

The veteran was seen in June 1982 complaining of right 
shoulder pain for 3 days.  He stated that he had not had any 
trauma or stress on the shoulder.  He described sharp pain 
with movement, and no pain with rest.  On examination, the 
shoulder was non tender to palpation.  Assessment was rotator 
cuff injury.  At the veteran's retirement examination from 
April 1983, his musculoskeletal system was evaluated as 
normal.  There was a linear scar on the right upper arm.  On 
his report of medical history form from April 1983, he placed 
a check in the "don't know" box in response to whether he 
had a painful or trick shoulder or elbow.  On the back of the 
form, the examiner noted that the veteran had occasional 
right shoulder pain with playing racquetball.

The veteran underwent a VA examination in July 1983.  He did 
not complain of a shoulder disorder, and no shoulder disorder 
was diagnosed.  

By rating decision dated August 1983, the RO denied the 
veteran's claim for service connection for a right shoulder 
disability.  The claim was denied because a right shoulder 
disorder was not found at the examination.  

Evidence submitted subsequent to the August 1983 decision is 
summarized below.

Copies of treatment records were submitted from the Ft. 
Devens Army Hospital from 1983 to 1994.  However, they do not 
show treatment for the veteran's shoulders.  

Copies of VA Medical Center treatment records were submitted 
from July 1994 to May 1995.  The veteran was seen in July 
1994 for joint pain in the left shoulder.  He stated that his 
left shoulder hurt to lift.  The veteran was seen in March 
1995 for left shoulder pain.  Assessment was left shoulder 
pain, degenerative joint disease.  

Copies of VA Medical Center treatment records were submitted 
from August 1993 to December 1995.  The veteran was seen in 
August and September 1995 for his left shoulder.  He 
described left shoulder pain and stiffness for two years.  He 
was diagnosed with left rotator cuff tendonitis.  

Copies of treatment records were submitted from the Fallon 
Clinic from April 1994 to June 1995.  The veteran was seen in 
December 1994 for chronic left shoulder pain.  It was noted 
that his symptoms come and go.  The veteran was seen in April 
1995 for chronic bilateral shoulder pain, left greater than 
right, progressive over the past 6 months.  

In a statement dated May 1994, the veteran asserted that he 
was being seen at the VA Medical Center in Worcester.  

In the veteran's August 1995 notice of disagreement, he 
asserted that he was scheduled for an orthopedic examination 
on August 31, 1995.  He contended that his shoulder condition 
was related to his 0 percent degenerative arthritis 
condition.  

The veteran was afforded a hearing before the RO in September 
1996, a transcript of which has been associated with the 
claims folder.  The veteran described receiving a shrapnel 
wound to his left chest in Vietnam, but that the impact of 
the explosion picked him up and threw him down.  The 
representative contended that the veteran's examination was 
inadequate in July 1983.  The veteran described a car 
accident in service where he hurt his shoulders.  The veteran 
described parachuting in service, using an old type of 
parachute.  The veteran agreed that the old type of 
parachutes hurt his shoulders.  He testified that in the last 
10-12 years, he had lost mobility in his left shoulder worse 
than his right shoulder.  He stated that he had long term 
problems in both shoulders, left more than right.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a 
right shoulder disability.

As noted above, in August 1983, the RO denied the veteran's 
claim for service connection for a right shoulder disability.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for a right 
shoulder disability.  The veteran was denied service 
connection for a right shoulder disability in August 1983 
because a right shoulder disability was not found at the VA 
examination conducted after service.  Since that time, the 
veteran has submitted medical records showing treatment for 
his shoulders.  While most of the records show treatment for 
the veteran's left shoulder, a treatment record from the 
Fallon Clinic from April 1995 noted that the veteran was seen 
for chronic bilateral shoulder pain.  

The April 1995 treatment record is new in that it is not 
merely cumulative of other evidence of record. 

The April 1995 treatment record is also material to the 
veteran's claim.  Justus, Hodge, supra.  While the veteran's 
claim was denied in August 1983 because a right shoulder 
disorder was not found at the examination, he has submitted 
evidence since that time showing treatment for right shoulder 
pain.  

Although there still is no medical nexus between a right 
shoulder disorder and service, such evidence is not necessary 
in determining whether new and material evidence has been 
submitted.  These are questions to be addressed in 
determining whether the veteran has submitted a well-grounded 
claim.  The treatment record from the Fallon Clinic from 
April 1995 showing that the veteran was seen for bilateral 
shoulder pain, either by itself, or in connection with the 
evidence already assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened, and the veteran's claim 
must be considered in light of all the evidence, both old and 
new.  



Entitlement to service connection for shoulder disabilities

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § § 1110, 
1131 (West 1991).

When a claim is reopened (as was done in this instance 
regarding the veteran's claim of service connection for a 
right shoulder disability), under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In so doing the 
credibility of the evidence is presumed, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet.App. 19 (1993).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Regarding the veteran's claims for service connection for 
shoulder disabilities, it is noted that arthritis is 
considered a chronic diseases and shall be granted service 
connection although not otherwise established as incurred in 
service if manifested to a degree of 10 percent or more 
within one year following service in a period of war provided 
the rebuttable presumptions of § 3.307 are also satisfied.  
38 C.F.R. § § 3.307(3), 3.309 (a) (1999).

The veteran's claims for service connection for shoulder 
disabilities are not well grounded.  There is no question 
that the veteran has recently been seen by physicians for his 
shoulders, and has been diagnosed with various shoulder 
disorders.  When the veteran was seen at a VA Medical Center 
in March 1995, the assessment provided was left shoulder 
pain, degenerative joint disease.  The veteran was diagnosed 
with left rotator cuff tendonitis at the VA Medical Center in 
August 1995, and the veteran was seen in April 1995 at the 
Fallon Clinic for chronic bilateral shoulder pain.  

Regarding the veteran's claim for a left shoulder disability, 
the veteran was seen in service in December 1966 for a strain 
of the left trapezius muscle during physical training.  It is 
noted that the veteran was seen for other muscular disorders 
in service: in July 1974, the veteran was seen for a cervical 
muscular strain; in September 1975, for a pulled muscle in 
the midline of his back; and in October 1977, the veteran was 
seen complaining of a pulled sternocleidomastoid.  However, 
the only time that the veteran was seen for his left shoulder 
was on the aforementioned occasion in December 1966.  At the 
veteran's retirement examination in April 1983, his 
musculoskeletal system was evaluated as normal.  

Regarding the veteran's claim for a right shoulder 
disability, it was noted at induction in July 1962 that the 
veteran had a mark of sorts on his right shoulder.  At an 
examination in August 1967, it was noted that the veteran had 
a scar on his right shoulder; however, his musculoskeletal 
system was evaluated as normal.  The veteran was seen in 
service in June 1982 complaining of right shoulder pain, with 
an assessment provided of rotator cuff injury.  On the 
veteran's report of medical history form from separation, the 
examiner noted that the veteran had occasional right shoulder 
pain with playing racquetball; however, at the veteran's 
separation examination in April 1983, his musculoskeletal 
system was evaluated as normal.  As noted above, the veteran 
was seen for other muscular disorders in service, but right 
shoulder disorders were only noted on the aforementioned 
occasions.  

There is no evidence of arthritis in either shoulder within 
one year of leaving service.  No mention was made of a 
shoulder disorder at the veteran's July 1983 VA examination.  
Although the veteran currently has diagnoses of shoulder 
disorders (regarding the right shoulder, it is noted that the 
veteran does not really have a diagnosis of a right shoulder 
disorder, but he was seen for right shoulder pain in April 
1995), there is no mention of treatment for a shoulder 
disorder until July 1994, more than 11 years after service.

The veteran specifically contends that the impact of an 
explosion in Vietnam (from which he alleges he received 
shrapnel wounds) picked him up and threw him down, injuring 
his shoulder.  The record shows that the veteran served in 
Vietnam and received the Combat Infantryman Badge.  
Accordingly, it is determined that the veteran engaged in 
combat with the enemy pursuant to 38 U.S.C.A. § 1154 (b).  
However, section 1154 (b) deals with the question whether a 
particular disease or injury was incurred or aggravated in 
service--that is, what happened then--not the questions of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required.  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The veteran also contends that he hurt his shoulders in a car 
accident in service.  While the evidence shows that the 
veteran was involved in an automobile accident in service in 
which he hurt his knee, the evidence does not show that the 
veteran hurt either of his shoulders in such accident.  The 
veteran also alleges that using an old type of parachute in 
service hurt his shoulders.  While the evidence shows that 
the veteran injured his knee from a parachute jump, the 
evidence does not show a shoulder injury from parachuting.  

The veteran asserts that his shoulder disorders had their 
origin in service.  However, as a layperson, the veteran is 
not competent to provide evidence that requires medical 
knowledge, such as linking his shoulder disorders to service. 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As noted 
above, for a claim to be well grounded, there must be medical 
evidence of a nexus between an injury or disease in service 
and the current disability.  See Caluza, supra.  A claimant's 
personal belief that is unsupported by medical evidence, 
however sincere, cannot form the basis of a well-grounded 
claim. Hasty v. West, 13 Vet. App. 130, 233 (1999); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

The competent evidence, that is the medical evidence, does 
not show that the veteran was seen for his shoulder disorders 
until over 11 years after service.  He was not diagnosed with 
arthritis within one year of leaving service.  The medical 
evidence does not include a nexus opinion between the 
veteran's shoulder disorders, and the times that the veteran 
was seen for his shoulders in service, or to a shrapnel wound 
the veteran claims to have sustained in service, an auto 
accident, or to parachuting in service.  As such, with no 
nexus opinion, the evidence does not indicate that the 
veteran's claims for entitlement to service connection for 
shoulder disabilities are well grounded.  




As noted above, for a claim to be well grounded, there must 
be medical evidence of a nexus between an injury or disease 
in service and the current disability.  See Caluza, supra.  
As such evidence has not been presented regarding this claim, 
the claims are not well grounded.  In the absence of a well 
grounded claim, the appeal for service connection for 
shoulder disabilities must be denied.  Edenfield v. Brown, 
8 Vet.App. 384 (1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

The RO has associated with the claims folder all the 
available medical records for consideration.  Therefore, 
under the circumstances of this case, the VA has not been put 
on notice that relevant evidence exists, or could be 
obtained, which, if true, would make the veteran's claims 
"plausible."  Robinette, 8 Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claims.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claims well grounded.




ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a right shoulder disability, 
the claim is reopened.

The veteran's claims of entitlement to service connection for 
shoulder disabilities are denied, as not well grounded.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



